El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta fué una causa por conspiración en la cual ciertos acusados fueron declarados culpables, e interpusieron re-curso de apelación. De los varios errores que ban sido ale-gados, el primero es que la acusación no imputa un delito público, cuestión que fué debidamente promovida en la corte sentenciadora mediante excepción perentoria. Debido a este error fundamental nos vemos obligados a revocar la sen-tencia y por tanto será innecesario examinar los demás erro ■ res alegados.
Antes de examinar la acusación en cuestión será conve-niente primero considerar algunos de los principios gene-rales aplicables a acusaciones o “indictments” por conspi-ración.
En el caso de Pettibone v. United States, 146 U. S. 197, -que es por conspiración, la corte dijo:
"La regla general con relación a una acusación es que deberán expresarse todos los beebos y circunstancias esenciales comprendidos en la definición del 'delito’, y que de omitirse cualquier elemento esencial del delito tal omisión no puede ser suplida por el espíritu de la. ley o por deducción. El cargo debe hacerse directamente y no debe ser inductivo o a manera de exposición. ’ ’
Este caso ba sido citado mucho y también al efecto de que la conspiración y no los actos manifiestos (overt acts) tendentes a su ejecución constituye la característica del de-lito. En este último sentido, por supuesto, prevalece el ar-tículo 63 de nuestro estatuto el cual más adelante citamos. La sección 5440 de los Estatutos Devisados de los Estados Unidos que estaba envuelta en el caso United States v. Pettibone, y que es semejante al artículo 63supra, ba sido inter-pretado en el caso Hyde v. United States, 225 U. S. 347, en el sentido de que es necesario el acto manifiesto (overt act) para que constituya un delito. • Con esta restricción, el caso de Pettibone y los que en él se citan son autoridades al efecto de que la conspiración' misma debe imputarse claramente.
*186Antes de que pueda ser castigado un hombre su caso debe estar ciara e inequívocamente comprendido en el estatuto; United States v. Brewer, 139 U. S. 388; United States v. Lacher, 134 U. S. 628; France v. United States, 164 U. S. 683, donde se dijo:
“Si se alegara que el acto de estos demandantes en error está dentro del espíritu del estatuto la contestación debe ser que está tan fuera de su texto que el incluirlo sería legislar y no interpretar le-gislación. ’ ’
Hemos discutido estos principios en el caso de El Pueblo v. Torrellas, 10 D. P. R. 542; El Pueblo y. Torregrosa et al., 24 D. P. R. 12, y otros casos.
En Puerto Eico como en las Cortes Federales no existen delitos a menos que estén expresamente definidos por el es-tatuto. Ni en una ni en otra jurisdicción existen delitos de ley común. United States v. Walsh, 5 Dill. 58; United States v. Britton, 108 U. S. 199; People v. Ruíz, resuelto en enero 31, 1921; Código Penal, artículo 5.
La acusación consta de tres cargos, el primero de los cuales es como sigue:
“Que allá por los años de 1894 a 1898, Simón A. Alcaide, y María Morales, sostuvieron relaciones amorosas, viviendo en concu-binato por varios años en el pueblo de Arroyo, en la Isla de Puerto Rico; que durante esas relaciones amorosas, y como fruto de las mismas, nació una niña en el citado pueblo de Arroyo, la que fué inscrita en el Registro Civil de dicbo pueblo, el día 21 del mes de marzo del año 1898, bajo el nombre de María de los Dolores, como bija natural de María Morales.
“Que con posterioridad, o sea allá el día 3 de octubre del año 1900, Simón A. Alcaide, compareció ante el encargado del Registro Civil de Arroyo, y reconoció a María de los Dolores, como su bija natural, quedando así inscrita la citada niña como bija natural re-conocida de Simón A. Alcaide y María Morales a virtud del acta de nacimiento y nota marginal, obrantes al folio 132 del tomo 4 de la sección de nacimientos, archivada en el Registro Civil de Arroyo, acta y nota marginal que copiada literalmente, dicen:
“ ‘Número 26: María de los Dolores Morales en el pueblo de *187Arroyo, Provincia de Puerto Rico, a las 9 de la mañana del día 21 del mes de marzo de 1898, ante don Pedro Massanet y Esteva, Juez Municipal y D. Miguel Jeannot, Secretario, compareció María Morales, natural de Maunabo, Provincia de Puerto Rico, de veinte y tres años de edad, de estado soltera, de profesión de su sexo, do-miciliada en la calle del Sol, presentando con objeto de que se ins-criba en el Registro Civil una niña y al efecto como madre natural de la niña declara: que dicha niña nació en la casa de la decla-rante el día 23 de diciembre último a las tres de la mañana: que es hija natural de la declarante, natural de Maunabo, Provincia de Puerto Rico, de 23 años, oficios, los de su sexo y domiciliada en la calle del Sol: que es nieta por línea materna de Juan Morales, natural de Maunabo, ya difunto, y de Braulia Soto, natural de Maunabo, domiciliada en calle del Sol: y que a la expresada niña se le puso el nombre de María de los Dolores: todo lo cual presen-ciaron los testigos D. Adolfo Soto y Díaz, natural de este pueblo, de estado casado, mayor de edad, de oficio industrial y domiciliado en calle “Santa Teresa,” y D. Ignacio Guillén, natural de España, mayor de edad, de oficio empleado, casado, y domiciliado en calle “Pescado:” leída íntegramente esta acta e invitadas todas las per-sonas que deban suscribirla a que la leyeran por sí mismas, si así lo creían conveniente, se estampó en ella el sello del Juzgado Municipal y la firmaron el Sr. Juez, los testigos y no la declarante porque manifestó no saber hacerlo, a sus ruegos D. Zenón Cintrón, de esta vecindad y de todo ello como Secretario certifico: Pedro J. Massanet. — Zenón Cintrón. Adolfo Soto. — Ignacio Guillén.— Miguel Jeannot.
“ ‘Nota marginal. — En tres de octubre de 1900, siendo las diez de la mañana, ante don José García Salinas, Juez Municipal y don José Aponte y Hernández, compareció don Simón A. Alcaide .Báez, natural de este pueblo, de treinta y cinco años de edad, soltero, pro-pietario y domiciliado en la calle ‘Morse’ de esta localidad, y expuso: que la niña inscrita en la presente acta, María de los Dolores Morales, la reconoce como hija natural suya de conformidad con el Artículo 131 del Código Civil vigente, que son abuelos por línea paterna Don Antonio J. Alcaide y doña Stella Báez, natural el pri-mero de Andalucía y la segunda de Arroyo, ambos difuntos, a todo lo cual declaró ante los testigos don Eugenio Cruz de Manattou y don Nazario Antonetti, mayores de edad y vecinos de este pueblo, solteros y empleados y firman con el declarante, luego del Sr. Juez *188yo certifico: García Salinas. — S. A. Alcaide. — E. C. de Manattou.— Nazario Antonetti. — José Aponte.’
“Que en varias ocasiones y en fecha anterior a la presentación de esta acusación, Simón A. Alcaide con la intención y el propósito de privar a su hija, la menor María de los Dolores, de sus derechos como hija natural reconocida, trató de conseguir que se anulara el reconocimiento que había hecho en 3 de octubre del año 1900, ante el encargado del Registro Civil de Arroyo de la ya mencionada María de los Dolores, le ofreció a María Morales, madre de María de los Dolores, sumas de dinero para que accediera facilitar y poner en práctica los medios para que se consiguiera la nulidad del acta de reconocimiento; y que estas ofertas y proposiciones le fueron hechas a María Morales, por conducto de Arturo G. López, Alberto E. Vázquez y Rafael Cintrón Lastra, todos actuando como manda-tarios de Simón Alcaide.
“Que posteriormente, o sea allá en el mes de junio de 1915, los acusados Simón A. Alcaide, María Morales, Manuel A. Martínez Dávila, Rafael Cintrón Lastra, Alberto E. Vázquez y Arturo G. López ilegal, corrupta y voluntariamente, y con intención fraudu-lenta, conspiraron, se combinaron, se asociaron, se unieron y pu-sieron de acuerdo para establecer ante el Tribunal del Distrito Ju dicial de Guayama, P. R., un recurso con el fin de conseguir que el citado Tribunal de Justicia dictara sentencia declarando que Simón A. Alcaide no era el padre de María de los Dolores, y decretara la nulidad del reconocimiento hecho por el citado Simón A. Al-caide de sir hija natural María de los Dolores, que con el fin y el efecto de defraudar ilegalmente a María de los Dolores en sus de-rechos de hija natural reconocida de Simón A. Alcaide, los citados acusados, todos unidos y de acuerdo y con el fin y propósito de persistir, continuar y llevar a cabo la conspiración, y el acuerdo que todos juntos fraguaron, presentaron y radicaron en la Secre-taría de la Corte de Distrito de Guayama en 30 de junio del año de 1915, una demanda contra Simón A. Alcaide, suscrita y jurada por María Morales, y suscrita también por su abogado Manuel A. Martínez Dávila, en cuya demanda la citada María Morales, a nom-bre y en representación de su hija, María de los Dolores, solicitaba de la Corte de Distrito de Guayama que dictara sentencia declarando que el demandado Simón A. Alcaide no era el padre de María de los Dolores, y solicitando, asimismo, la nulidad del acta de recono-cimiento a que tantas veces se ha hecho referencia; y el día 2 de julio del mismo año de 1915, Simón A. Alcaide, representado por *189su abogado R. Cintrón Lastra, y de acuerdo con éste y con María Morales, Arturo G. López, Alberto E. Vázquez y Manuel A. Mar-tínez Dávila, presentó y radicó en la Secretaría de la Corte de Dis-trito de Guayama, una contestación allanándose a la demanda de referencia, aceptando como ciertas todas las alegaciones de la misma y consintiendo que la corte dictara sentencia de acuerdo con la súplica de la demanda. La demanda presentada lee como sigue:
“ ‘En la Corte de Distrito de Guayama, P. R. — María Morales, en representación de su menor hija María de los Dolores, deman-dante, vs. Simón Antonio Alcaide, demandado. Civil No_Sobre impugnación de un reconocimiento de un hijo natural. — Demanda.— Hon. Corte: — Comparece la demandante por su abogado y bajo juramento alega: — 1. Que es madre con patria potestad sobre su menor hija María de los Dolores Morales y vecina de Guayama y el demandado es mayor de edad y también vecino de Guayama.— II. Que llevando relaciones íntimas la madre de la menor deman-dante, María Morales, que es soltera, con cierto hombre también soltero y que no es preciso designar ahora por su nombre y viviendo en concubinato durante algún tiempo, fué concebida la menor de-mandante que nació el día 23 de diciembre de 1897 y fué inscrita por la madre de dicha menor como -su hija natural en el Registro Civil de Arroyo, P. R., el día 21 de marzo de 1898. — III. Que a los siete meses de concebida la menor demandante y durante el em-barazo de la madre de dicha menor, conoció la madre de la deman-dante al demandado y emprendieron relaciones amorosas. — IV. Que el demandado Simón Antonio Alcaide, generosamente el día 3 de octubre de 1900 acudió ante el Secretario del Ayuntamiento de Arroyo y por medio de una nota marginal en la inscripción de na-cimiento, reconoció por su hija, sabiendo que no lo era y sin con-sentimiento de la madre de la menor demandante, a la niña María de los Dolores Morales, la cual no es hija del demandado, quien la reconoció por benevolencia y cariño a dicha menor, que nació viviendo el demandado con la madre de dicha menor. — Ese recono-cimiento no fué aprobado judicialmente. — V. La demandante tiene motivos sobrados para asegurar que otro y no el demandado es el padre de la dicha menor y que sólo por cariño a ella y a la madre fué reconocida por el demandado. Por tanto, la demandante a la corte suplica, que en mérito de lo expuesto se sirva, en su día, dictar sentencia declarando que el demandado Simón Antonio Alcaide no es el padre de la menor demandante y en su virtud decretar la nu-lidad del reconocimiento hecho por dicho demandado de la menor *190demandante en el Registro Civil de Arroyo, P. R., ordenando que se cancele dicho reconocimiento e imponiendo costas y desembolsos al demandado. Guayama, junio 30 de 1915. — Atentamente, María Morales. — Manuel A. Martínez, abogado de la demandante.-
“ ‘Jurat. — Yo, María Morales, bajo juramento declaro.: — Que soy mayor de edad vecina de Guayama; que soy la madre de la deman-dante y que la demanda anteriormente firmada por mi abogado ha sido redactada por él de acuerdo con mis instrucciones; que dicha demanda me ha sido leída por dicho abogado y los hechos en ella con-signados son ciertos, constándome todos de propio conocimiento.— Guayama, junio 30, 1915. — María Morales, declarante. — Jurada y suscrita ante mí hoy día 30 de junio de 1915, por María Morales, sol-tei'a, mayor de edad y vecina de Guayama, a quien conozco personal-mente. — Guayama, fecha ut-supra. — E. S. Mestre, Secretario de la Corte de Distrito. Guayama, P. R. — Presentada y radicada en mi oficina, hoy 30 de junio de 1915. — Mestre, Secretario.”
‘‘La siguiente es una copia de la contestación presentada por Si-món A. Alcaide, por conducto de su abogado R. Cintrón Lastra:
“ ‘En la Corte de Distrito del Distrito Judicial de Guayama, P. R. — María Morales en representación de su menor hija María de los Dolores, demandantes vs. Simón Antonio Alcaide. — Sobre Nulidad de un Reconocimiento etc. — Contestación a la demanda.— Pión, corte: — Comparece ahora el demandado don Simón Antonio Alcaide, por conducto de su abogado Rafael Cintrón Lastra, y res-petuosamente alega: — que con fecha 30 de junio del año actual ha sido notificado de la demanda arriba titulada. — Que los hechos alegados en -dicha demanda son ciertos, pues realmente la menor demandante María de los Dolores, no es hija del demandado, quien la reconoció por un acto de generosidad y benevolencia debido al afecto que el demandado tuvo a la madre de dicha menor con quien sostuvo relaciones amorosas desde dos o tres meses antes de nacer dicha menor hasta cuatro o cinco años después. — Que el demandado nunca ha tenido hijos ni aún en su matrimonio legítimo. Que el demandado, en tal virtud, acepta todos y cada uno de los hechos de la demanda. — Por tanto, el demandado consiente en que la corte dicte sentencia en la presente acción, de acuerdo con la súplica do la demanda, siempre que se le releve del pago de costas y desem-bolsos. — Guayama, P. R., 2 de julio de 1915. — Respetuosamente, R. Cintrón Lastra, abogado del demandado. — Presentada en mi ofi-cina hoy 3 de julio de 1915. — Mestre, Secretario. — Notificado con co-*191pia boy 3 de julio de 1915; Guayama, P. R., 3 de julio de 1915. — Manuel A. Martínez Dávila, abogado de la demandante.’
£<Que al tiempo de presentarse y radicarse en la Secretaría de la Corte de Distrito de Guayama, los precedentes documentos, o sea la demanda y la contestación ya transcrita, era sabido por los acu-sados Simón A. Alcaide, Manuel A. Martínez Dávila, María Morales, Rafael Cintrón Lastra, Alberto E. Vázquez y Arturo G. Ló-pez, que las alegaciones que se hacían en los citados documentos de que María de los Dolores no es hija natural reconocida de Simón A. Alcaide y sí de otro hombre, eran falsas y contrarias a la verdad, por cuanto la verdad es que la citada María de los Dolores es hija natural reconocida de Simón A. Alcaide, y no de otro hombre como fué alegado falsamente en estos documentos, todo lo cual era conocido por todos y cada uno de los acusados; y la citada demanda y escrito de contestación fueron hechos y presentados en la Secre-taría del Tribunal del Distrito de Guayama en ayuda y para llevar a efecto el propósito de dicha ilegal y maliciosa combinación, con-certada, como antes se ha dicho, con el fin e intención de defraudar a María de los Dolores como hija natural reconocida del referido Simón A. Alcaide.
"Por tanto, el Fiscal bajo.juramento acusa y dice: — Que Simón A. Alcaide, María Morales, Manuel A. Martínez Dávila, Arturo G. López, Rafael Cintrón Lastra y Alberto E. Vázquez, en la ciudad de Guayama, dentro del Distrito Judicial de Guayama, P. R. y, en 30 de junio de 1915, ilegal, fraudulenta y criminalmente, conspi-raron, se combinaron, se asociaron y pusieron de acuerdo para co-meter un delito -contra las Leyes de Puerto Rico a saber: — Corrup-tamente y por medio de alegaciones falsas y fraudulentas y mali-ciosas pretensiones y representaciones de la manera y forma antes dichas, defraudar a una menor llamada María de los Dolores en sus derechos civiles como hija natural reconocida y heredera de Simón A. Alcaide; todo lo cual es contrario a la forma, eficacia y propósito de la Ley para tal caso hecha y prevista, y contra la paz y dignidad de El Pueblo de Puerto Rico.”
La teoría de este cargo y como ha sido expresada bajo juramento por el Fiscal de Distrito, supra, es una conspi-ración para privar a María de los Dolores de sus derechos como hija natural reconocida. Aunque en él se habla de la presentación de un pleito falso es solamente como un medio *192o manera por el cual la conspiración había ele llevarse a cabo o sea para privar a una menor llamada María de los Dolores de sns derechos civiles como hija natural reconocida y here-dera de Simón Alcaide. En dos o tres sitios más de dielao cargo se expresa de tal modo el objeto o propósito de la conspiración. La lectura del cargo excluye cualquiera otra teoría y es necesariamente aquélla por la cual los acusados fueron a juicio. Puede decirse incidentalmente que al dis-cutirse la excepción perentoria el fiscal de distrito dijo que el primer cargo era un proceso por virtud del párrafo 4 del artículo 62 del Código Penal. Transcribimos los articuléis 62 y 63 del Código Penal, los cuales son como sigue:
“Artículo 62. — Si dos o más personas conspiraren (1) para, cometer algún crimen; (2) para acusar falsa y maliciosamente a otra persona de algún crimen, o conseguir que se denuncie' & arreste a otra por algún crimen; (3) para promover o sostener algún pleito, causa o proceso infundadamente; (4) para estafar y defraudar a alguna persona en sus bienes por medios en sí cri-minales, u obtener dinero o bienes valiéndose del engaño; y (5} para cometer algún acto perjudicial a la salud pública, o encami-nado a pervertir u obstruir la justicia o la debida administración de las leyes, tales personas serán penadas con cárcel por un tér-mino máximo de un año, o multa máxima de mil dollars o ambas penas.
“Artículo 63. — Ningún convenio, excepto para cometer delít© grave (felony) contra alguna persona, o para cometer el delito ¿fe incendiar o asaltar moradas, constituye conspiración, a no concurrir algún acto para llevarlo a cabo, por uno o más de los convenidos.
El único párrafo del artículo 62 que se acerca a la des-cripción del acto delictivo de privar a una hija natural reco-nocida de sus derechos civiles es dicho párrafo cuarto. Con-siderado. aisladamente y sin referencia a las autoridades en particular creemos que dicho cuarto párrafo se refiere clara-mente a bienes o dinero como tales, conceptos que a veces sou equivalentes a derechos civiles pero que otras tienen ñus alcance mucho más limitado. Uno tiene derecho a bienes o *193dinero pero tiene también muchos otros derechos. Los dere-chos civiles pueden conducir directamente a bienes o dinero. La privación de los derechos civiles a veces conduce necesa-riamente a la privación de bienes pero si la privación de derechos civiles lleva necesariamente a la de bienes o dinero, los bienes o dinero deben describirse en el cargo.
Los bienes en particular de los cuales la hija natural re-conocida iba a ser privada debieron haberse expresado en la acusación. Hace tiempo, en el caso United States v. Cruikshank, 92 U. S. 542, que es uno de los principales casos en la jurisprudencia criminal, la corte dijo:
“Se hace consistir el delito en. la confabulación ilegal con in-tención de privar del goce de cualquier derecho conferido o garan-tido por la constitución, etc. Todos los derechos no son de tal modo concedidos o garantidos. El que uno lo esté o no es cuestión que ha de ser resuelta por la corte y no por el fiscal. La acusación, por tanto debe expresar los particulares para informar a la corte; así como al acusado.”
Véase el caso de McKenna v. United States, 127 Fed. 91 y otras citas de ese caso principal.
Entendemos que este principio es aplicable a este caso, pero de suponerse que el privar a una hija natural recono-cida de su condición (status) traería como consecuencia la privación de sus derechos de propiedad, consideremos lo que pueden o podrían ser estos derechos de propiedad. El ar-tículo 195 del Código Civil como fué enmendado por la Ley de marzo 9, 1911, prescribe lo siguiente:
“Artículo 195. — El hijo natural tiene derecho—
“1. A llevar el apellido del que lo reconoce.
“2. A recibir alimentos del mismo.
“3. A percibir la porción hereditaria que determina este Có-digo.”
El derecho a llevar el apellido del padre claramente no es una propiedad. La herencia “determinada en este có-digo,” no puede ser considerada cómo propiedad porque *194nadie es heredero del que vive y expectativas de esta clase no • se consideran como bienes.
'En cuanto al derecho a los alimentos, esto se define más específicamente en el título octavo del Código Civil. El ar-tículo 217 prescribe lo siguiente:
“La obligación de dar alimentos será exigible desde que los ne-cesitare para subsistir la persona que tuviere derecho a percibirlos; pero no se abonarán sino desde la fecha en que se interponga la demanda.”
En este caso no se demostró que la obligación de Alcaide .existiera.
El artículo 219 determina entre otras cosas que “no es xenunciable ni trasmisible a un tercero el derecho a los ali-mentos.” El artículo 220 dispone que la obligacióü de dar alimentos también cesará cuando el alimentista puede ejer-cer una profesión, oficio o industria, o haya adquirido un destino o mejorado de fortuna, de suerte que no sea nece-saria la pensión alimenticia para su subsistencia.
Los derechos civiles de un hijo natural reconocido muy dudosamente se refieren al derecho a los alimentos cuando dicho derecho se restringe de tal modo y en todo caso ese derecho no es “propiedad” dentro del significado del pá-rrafo 4 del artículo 62 del Código Penal.
El artículo 559 del Código Penal prescribe:
* •# *
“8. La voz ‘propiedad’ incluye las dos clases de. propiedad, o sea, raíces y muebles. '* * *
“10. La frase ‘personal property’ (bienes muebles) incluye dinero, mercancías, semovientes, cosas cuya posesión puede pedirse en juicio, y comprobantes de deudas.”
Estas definiciones parecen excluir claramente el derecho a los alimentos según el significado de la palabra “bienes,” como se define en el artículo 62 del Código Penal, puesto que toda la propiedad mueble aquí expresada es susceptible de *195ser transmitida, condición qne niega el derecho a los ali-mentos.
Gleason v. Thaw, 236 U. S. 558, fné un caso en qne un abogado presentó en un procedimiento de bancarrota una reclamación por servicios profesionales, aleg’ando qne los servicios prestados constituían propiedad dentro del signifi-cado del párrafo 2 No. 17 de la Ley de Quiebras qne exceptúa las obligaciones por obtener propiedad mediante falsas si-mulaciones de la exoneración general de una sentencia en bancarrota. La corte dice:
“El límite exacto del concepto propiedad proporcionaría un tema especialmente a propósito para una disquisición ampliadora y filosófica; pero la Ley de Quiebras es una cosa prosaica cuyo objeto es la pronta aplicación a los asuntos diarios de negocio prác-tico, y al interpretar sus términos estamos limitados a su aceptación usual en ese campo de investigación.”
Y en la página 561 la corte se expresa así:
“Creemos que el Congreso nunca tuvo la intención de que la pro-piedad en el párrafo que consideramos comprendiera los servicios pro-fesionales. A lo sumo, denota algo sujeto al dominio, traspaso o po-sesión y disfrute exclusivo, los que pueden quedar comprendidos en el dominio y control de una corte por medio de algún proceso re-conocido. Esta es ciertamente toda la extensión del significado de la palabra como se emplea en el lenguaje y negocios corrientes y tiene la misma significación en muchos escritos preparados cuidadosamente. Las constituciones de muchos estados prescriben que toda propiedad será tasada, pero nunca se ha supuesto que esto es aplicable a los ser-vicios profesionales. ’ ’
La corte cita con aprobación la opinión del Juez G-ray, de la corte inferior, en el caso de Gleason v. Thaw, 185 Fed. Rep. 347. En ese caso la corte dijo lo siguiente:
“Que la palabra ‘propiedad’ es un término general (nomen gmera-Ussimum), como alega el peticionario, no ha de negarse, pero tampoco ha de negarse que su significación puede ser restringida no solamente por aplicación de la máxima, noscitur a sociis, sino por el fin con que *196se usa, o por su uso evidente como palabra de arte, o por su uso en un sentido técnico. La misma generalidad de la palabra requiere res-tricción, de acuerdo con las circunstancias en que se use. En algunas sentencias así como en algunos obiter dicta, se ha hecho comprender en la palabra ‘propiedad’ por medio de un adorno retórico todo lo tangible o intangible que se le pueda atribuir valor. Existen, sin embargo, bien consideradas decisiones de las más altas autoridades en las' cuales desde el punto de vista del caso en particular, los derechos y libertades personales han de incluirse dentro del significado de la palabra ‘propiedad.’ Así pues, el derecho da un hombre a trabajar, a emprender un negocio lícito o ejercer una profesión legítima, no se le puede quitar o restringir por ninguna ley del estado que no esté comprendida en sus facultades de reglamentación (police powers), considerándose tal acto como una privación de la propiedad dentro de la prohibición constitucional, federal o del Estado. Así pues, una combinación o conspiración para destruir o impedir a una persona seguir su negocio dentro de la protección de la Ley, puede ser impe-dida por constituir una invasión amenazante del derecho de propiedad. Tales casos, sin embargo, están lejos de expresar que los servicios realmente suministrados de acuerdo con un supuesto contrato consti-tuyen por sí propiedad que ha sido fraudulentamente quitada de la posesión de aquél que ha prestado' el servicio dentro del alcance de esa palabra como se emplea en el artículo de la Ley de Bancarrota que ahora consideramos. Una cosa es decir que el derecho de un hombre a prestar o cobrar por sus servicios de acuerdo con su propio gusto puede, para los fines de su protección, considerarse como una especie de propiedad, y otra cosa es afirmar que los servicios ya-pres-tados por una persona a otra han de considerarse como propiedad para aumentar o cambiar los medios corrientes por virtud de los cuales se pueda cobrar la deuda a la persona a quien dichos servicios se le prestaron. El derecho a trabajar en cualquier ocupación o profesión futuras puede considerarse como un derecho- de propiedad para el fin de protección, pero no existe ningún derecho en cuanto al trabajo o servicios ya préstados, y no hay nada que proteger excepto el derecho a recobrar la debida compensación por ellos. En el segundo caso nada se ha traspasado de la posesión del que ha prestado los servicios al otro a quien se prestaron los servicios. No debemos permitir nos-otros que por uña artificiosa casuística verbal se confunda un concepto del derecho a trabajar o prestar servicios con el servicio mismo cuando ha sido prestado. El derecho a trabajar o prestar un servicio es una cosa y el servicio mismo es otra muy distinta.”
*197T al final del caso dice la corte:
“Ciertamente qne bajo ninguna administración debida o estricta de la Ley Criminal podía acusarse a ninguna persona de acuerdo con el lenguaje general para obtener propiedad bajo falsas simulaciones por el fundamento de que los servicios cuya prestación se lia hecho mediante falsa representación, constituyan propiedad dentro del signi-ficado de la ley. ’ ’
ITna discusión algo semejante respecto a lo' que es pro-piedad puede hallarse en el caso de Fruth v. Board of Affairs. L. R. A. 1915 C, 982; 84 S. E. 105, donde la corte después de una discusión general cita de otro caso lo siguiente:
“La propiedad, pues, en un objeto determinado, se compone de ciertos elementos constitucionales, a saber: el derecho ilimitado al uso, goce y disposición de ese objeto.”
Véase también el caso de Harvey Coal Company v. Dillon, 6 L. R. A. (N. S.) 631.
En el caso de Green v. Edwards, R. I., 77 Atl. 188, se resolvió que la mera expectación o posibilidad mientras el causante vivía, no era una propiedad dentro del significado de la constitución federal de que nadie debe ser privado de su propiedad sin el debido proceso de ley.
Billingsley v. St. Louis, etc., 107, S. W. 173 fué un caso en el cual se resolvió que los servicios domésticos de la es-posa y su compañía matrimonial son puramente personales para el esposo y no poseen ninguno de los atributos de pro-piedad.
Véase también nuestra decisión en el caso de Fajardo Sugar Company v. Tesorero de Puerto Rico, 22 D. P. R. 320, en el cual citando el caso de Gleason v. Thaw, supra, resolvimos que los créditos no eran necesariamente propie-dad de acuerdo con un precepto que exigía que toda la pro-piedad fuese tasada.
El fiscal cita varios casos para demostrar que puede con-siderarse un interés futuro. Todos estos casos eran al efecto *198ele que la esposa tenía tal interés en un derecho de viudedad, que podía sostener una acción para anular un traspaso frau-dulento hecho por su esposo con el fin de anular tal derecho de viudedad. En uno de ellos, o sea, el de Hatch v. Rollins, 59 S. W. 232, la acción de la esposa era por su derecho de viudedad adquirido en propiedades que el esposo había tras-pasado inmediatamente antes de su matrimonio. Un dere-cho de viudedad puede ser considerado como propiedad y quizás es susceptible de ser traspasado. Ciertamente que nadie en los Estados Unidos compraría propiedad a menos que la esposa compareciera como parte en la escritura. Pero ya que se considere un derecho de viudedad como propiedad o no, nos sentimos obligados a declarar que un derecho a ali-mentos no es propiedad dentro del significado del Código Penal.
El cargo segundo es como sigue:
“Que en o cerca del 30 de junio del año 1915 y en la Ciudad de Guayama, que forma parte y está comprendida dentro del Distrito Judicial de la Corte de Distrito de Guayama, P. R., los acusados Simón A. Alcaide, María Morales, Manuel A. Martínez Dávila, Arturo G. López, Rafael Cintrón Lastra y Alberto E. Vázquez, ilegal y volun-tariamente y con intención fraudulenta, conspiraron, se combinaron, se asociaron, se unieron y pusieron de acuerdo para cometer un acto tendente a pervertir y obstruir la justicia pública y la debida admi-nistración de Ley, en la mencionada Corte de Distrito de Guayama, de la siguiente manera: — En la fecha alegada, o sea en o cerca del día 30 de junio del año 1915, los acusados Simón A. Alcaide, María Morales, Manuel A. Martínez Dávila, Alberto E. Vázquez y Arturo G. López y Rafael Cintrón Lastra, ilegal, maliciosa y voluntariamente, conspiraron, se asociaron y pusieron de acuerdo para conseguir por medios corruptos e ilegales, que el Tribunal de Distrito del Distrito Judicial de Guayama declarara nulo el reconocimiento hecho por Simón A. Alcaide en 3 de octubre del año 1900 ante el encargado del Registro Civil de Arroyo, P. R., declarando que María de los Dolores era su hija natural, y al efecto y eon el fin y propósito de persistir, continuar y llevar a cabo la conspiración, María Morales suscribió la demanda que se pasa a transcribir, de acuerdo y en combinación con Manuel A. Martínez Dávila, su abogado, quien también suscribió la *199citada demanda, y con Simón A. Alcaide, Rafael Cintrón Lastra, Alberto B. Vázquez y Arturo G. López, quienes estaban asociados, unidos y puestos de acuerdo para obstruir y pervertir la justicia pú-blica y la debida administración de ley, en la Corte de Distrito de Guayama:
“En la Corte de Distrito de Guayama, P. R. — María Morales, en representación de su menor hija María de los Dolores, demandante, v. Simón Antonio Alcaide, demandado. — Civil No. — Sobre: Impugná-eión de un reconocimiento de un hijo natural. — Demanda.—Hon. Corte: Comparece la demandante por su abogado y bajo juramento alega: — Que es madre con patria potestad sobre su menor hija María de los Dolores'Morales y vecina de Guayama y el demandado es mayor de edad y también vecino de Guayama. — III. Que llevando relaciones íntimas la madre de la menor demandante María Morales, que es soltera, con cierto hombre, también soltero y que no es preciso designar ahora por su nombre y viviendo ambos en concubinato1 durante algún tiempo, fué concebida la menor demandante que nació el día 23 de diciembre de 1897 y la cual fué inscrita por la madre de dicha menor como su hija natural en el Registro Civil de Arroyo, P. R., el día 21 de marzo de 1898. — Que a los siete meses de concebida la menor de-mandante y durante el embarazado de la madre de dicha menor, co-noció la madre de la demandante al demandado y emprendieron rela-ciones amorosas. — IV. Que el demandado Simón Antonio Alcaide, generosamente el día 3 de octubre de 1900 acudió ante el Secretario del ayuntamiento de Arroyo y por medio de una nota marginal en la inscripción de nacimiento, reconoció por su hija, sabiendo que no lo era y sin consentimiento de la madre de la menor demandante, a la niña María de los Dolores Morales, la cual no es hija del demandado, quien la reconoció por benevolencia y cariño a dicha menor, que nació viviendo el demandado con la madre de dicha menor. — Ese reconoci-miento no fué aprobado' judicialmente. — V. La demandante tiene mo-tivos sobrados para asegurar que otro y no el demandado es el padre ■ de dicha menor y que sólo por cariño a ella y a la madre fué reco-nocida por el demandado. Por tanto, la demandante a la corte su-plica, que en mérito de lo expuesto, se sirva, en su día, dictar sentencia declarando que el demandado- Simón Antonio Alcaide no es el padre de la menor demandante y en su virtud decretar la nulidad del reco-nocimiento hecho por dicho demandado de la menor demandante en el Registro Civil de Arroyo, P. R., ordenando: que se cancele dicho reconocimiento e imponiendo costas y desembolsos al demandado.— *200Guayama, junio 30 de 1915. — Atentamente, María Morales. — -Manuel A. Martínez, abogado de la demandante.
“ ‘Jurat. — Yo, María Morales, bajo juramento declaro: — Qiue soy mayor de edad y vecina de Guayama; que soy la madre de la de-mandante y que la demanda anteriormente firmada por mi abogado ha sido redactada por él, de acuerdo con mis instrucciones; que dicha demanda me ha sido leída por mi abogado y los hechos en ella consig-nados son ciertos constándome todos de propios conocimiento. — Gua-yama, junio 30 de 1915. — María Morales, declarante. — Jurada y sus-crita ante mí hoy día 30 de junio de 1915, por María Morales, soltera, mayor de edad y vecina de Guayama, a quien conozco personalmente. —Guayama, fecha ut-supra. — E. S. Mestre, Secretario .de la Corte de Distrito, Guayama, P. R. — Presentada y radicada en mi oficina hoy 30 de junio: de 1915. — Mestre, Secretario.’
“Que el día 2 de julio del año 1915 Simón A. Alcaide representado por su abogado R. Cintrón Lastra y de acuerdo y en combinación con éste, y con María Morales, Arturo G .López, Alberto E. Vázquez, Manuel A. Martínez Dávila, presentó y radicó en la Secretaría de la Corte de Distrito- de Guayama, un escrito de' contestación, allanándose a la demanda, pidiendo que se dictara sentencia de acuerdo con la súplica de la misma. — Este escrito de contestación, dice:
‘ ‘ En la Corte de Distrito del Distrito Judicial de Guayama, P. R.— María Morales en representación de su menor hija María de los Dolores Morales, demandante, v. Simón Antonio Alcaide. — Sobre: Nu-lidad de un reconocimiento, etc. — Contestación a la demanda. — Hon. Corte: — Comparece ahora el demandado, don Simón Antonio Alcaide, y por conducto de su abogado Rafael Cintrón Lastra, y respetuosa-mente alega: que con fecha 30 de junio del año actual ha sido notifi-cado de la demanda arriba titulada. Que los hechos alegados en dicha demanda son ciertos, pues realmente la menor demandante María .de de los Dolores, no es hija del demandado, quien la reconoció por un acto de generosidad y benevolencia, debido al afecto que el demandado tuvo a la madre de dicha menor con quien sostuvo relaciones amorosas desde dos o tres meses antes de nacer dicha menor hasta cuatro o cinco años después. Que. el demandado- nunca ha tenido hijos, ni aún en su matrimonio legítimo. — Que el demandado, en tal virtud, acepta todos y cada uno de los hechos de la demanda. Por tanto, el deman-dado consiente que la corte, dicte sentencia en la presente acción, de acuerdo con la súplica de la demanda, siempre que se le releve del pago de costas y desembolsos. — Guayama, P. R., 2 de julio de 1915.— Respetuosamente, R. Cintrón Lastra, abogado del demandado. — Pre-*201sentada en mi oficina boy 3 de julio de 1915. — Mestre, Secretario. Notificado con copia, boy 3 de julio de 1915. — Guayama, P. R., 3 de julio de 1915. — M. A. Martínez, abogado de la demandante.’
“Que al tiempo de hacerse la demanda a que se ha hecho refe-rencia, y al presentarse y radicarse dichu documento en la Secretaría, de la Corte de Distrito de Guayama, lo mismo que al hacerse y presen-tarse el escrito en que Simón A. Alcaide solicitó se dictase sentencia de acuerdo con la súplica de la demanda, los acusados Simón A. Al-caide, María Morales, Manuel A. Martínez Dávila, Alberto E. Vázquez y Arturo G. López, sabían y les constaba que las alegaciones que se hacían en los citados documentos de que María de los Dolores no es hija natural de Simón A. Alcaide y sí de otro hombre, eran falsas e inciertas, contrarias a la verdad; y que los citados acusados hicieron esas alegaciones falsas y presentaron a la corte esos documentos con-teniendo las citadas alegaciones, con el fin y el propósito de obtener por estos medios fraudulentos e ilegales que Simón A. Alcaide quedara exento y libre de la responsabilidad y deberes que tiene para con María de los Dolores como hija natural reconocida suya, y además para obtener por medio del fraude, y del engaño, habiendo aceptado el demandado Simón A. Alcaide, en combinación con los demás acu-sados, todas las alegaciones de la demanda, que la Corte de Distrito de Guayama dictara sentencia concediendo lo que en dicha demanda se solicitaba, o sea declarando que Simón A. Alcaide no es el padre de María de los Dolores y decretando la nulidad del reconocimiento de la menor María Morales, digo, María de los Dolores, hecho por Simón A. Alcaide el día 3 de octubre de 1900, en el Registro Civil de Arroyo. — Qlue los acusados mencionados Simón A. Alcaide, María Morales, Manuel A. Martínez Dávila-, Rafael Cintrón Lastra, Alberto E. Vázquez y Arturo G. López ilegal y fraudulentamente conspiraron, se combinaron y asociaron para engañar en la forma ya indicada al Tribunal de Distrito de Guayama, con el fin de pervertir y obstruir la justicia pública y le debida administración de la ley en dicho tribunal, obteniendo, por medios ilegales, corruptos y fraudulentos, una sentencia que habría de privar a María de los Dolores de sus derechos como hija natural reconocida de Simón A. Alcaide. — Por tanto, el Fiscal, bajo juramento acusa y dice: que Simón A. Alcaide, María Morales, Manuel A. Martínez Dávila, Rafael Cintrón Lastra, Alberto E. Vázquez y Arturo G. López en la ciudad de Guayama, capitalidad del Distrito Judicial de Guayama, P. R, y en la fecha alegada, ilegal, corrupta, fraudulenta y criminalmente conspiraron, se combinaron, se asociaron y pusieron de acuerdo para cometer un delito contra las *202Leyes de Puerto Rico, a saber: Corruptamente y por medio de ale-gaciones falsas y fraudulentas, y maliciosas pretensiones y represen-taciones de la manera y forma antes dicba, pervertir y obstruir la justicia pública y la debida administración de justicia en la mencio-nada Corte de Distrito de Guayama, Distrito Judicial del mismo nombre, todo lo cual es contrario a la forma, eficacia y propósito de la Ley para tal caso becba y prevista, y contra la paz y dignidad de' El Pueblo de Puerto Rico.”
Este cargo debe regularse por los principios expuestos en el caso de El Pueblo v. Torregrosa, supra, toda vez que los actos imputados no son de la naturaleza de pervertir la justicia pública excepto como se dijo en ese caso, en el sentida general en que cualquier acto ilegal pervertiría la justicia pública.
El caso de People v. Daniels, 105 Cal. 262, citado por el fiscal, fué uno en el cual la acusación se formuló claramente de acuerdo con el párrafo 3 del artículo 62, o sea para esta-blecer un proceso infundado mientras el fiscal admite como creemos que debe admitir que esta es una acusación por vir-tud del párrafo 2 del artículo 62, supra.
El tercer cargo es como sigue:
“Simón A. Alcaide, Rafael Cintrón Lastra, Manuel A. Martínez, María Morales, Arturo G. López y Alberto E. Vázquez, allá por el día 30 de junio de 1915, en la ciudad de Guayama, dentro de la juris-dicción de la Corte de Distrito de Guayama, P., R., ilegal, corrupta, fraudulenta y criminalmente conspiraron, se combinaron, se asociaron y pusieron de acuerdo para cometer un delito en contra de El Pueblo de Puerto Rico, como sigue: — Dichos acusados, entonces y allí, ilegal, corrupta, fraudulenta y criminalmente conspiraron, se combinaron, se asociaron y pusieron de acuerdo con el propósito de perjudicar a María de los Dolores Alcaide y Morales, con objeto de beneficiarse ellos mismos, de la siguiente manera: El citado Simón A. Alcaide con el objeto de obtener y asegurar a su favor inmunidad para siempre de su responsabilidad para con María de los Dolores Alcaide y Morales, reconocida como bija natural suya, por las acciones que pudieran ser entabladas por ella en reclamación de sus derechos y propiedad a virtud de dicbo reconocimiento: la citada María Morales, por remu-neración de la suma de ocho mil dollars que le babía de entregar *203Simón A. Alcaide, y los citados Rafael Cintrón Lastra, Manuel A. Martínez Dávila, Alberto E. Vázquez y Arturo G. López, por remu-neración también de cierta suma de dinero, cuya cantidad exacta es desconocida por el Fiscal, ilegal, corrupta, fraudulenta y criminal-mente, redactaron e hicieron que fuera redactado, escrito y firmado, en la fecha y lugar antes mencionado, con el propósito de llevar a efecto dicha ilegal y maliciosa conspiración, formada con el fin y propósito ya dichos, un documento que fué presentado y radicado en la Secretaría de la Corte de Distrito de Guayama, P. R., y que co-piado literalmente dice:
“ ‘En la Corte de Distrito de Guayama, P. R. María Morales en representación de su menor hija María de los Dolores, demandante, v. Simón Antonio Alcaide, demandado. — Civil No. — Sobre: Impugna-ción de un reconocimiento de un hijo natural. — Demanda.—Iíon. Corte: — Comparece la demandante por su abogado y bajo juramento alega: 1. Que es madre con patria potestad sobre su menor hija María de los Dolores Morales, y vecina de Guayama, y el demandado es mayor de edad y también vecino 'de Guayama. — 2. Que llevando relaciones íntimas la madre de la menor demandante, María Morales, que es soltera, con cierto hombre, también soltero y que no es preciso designar ahora por su nombre viviendo ambos en concubinato durante algún tiempo, fué concebida la menor demandante, que nació el día 23 de diciembre de 1897, y la cual fué inscrita por la madre de dicha menor como su hija natural, en el Registro Civil de Arroyo, P. R., el día 21 de marzo de 1898. — 3. Que a los siete meses de concebida la menor demandante y durante el embarazo de la madre de dicha menor, conoció la madre de la demandante al demandado y emprendieron re-laciones amorosas. — 4. Qhe el demandado Simón Antonio Alcaide, generosamente el día 3 de octubre de 1900 acudió ante §1 Secretario del ayuntamiento de Arroyo y por medio de una nota marginal en la inscripción de nacimiento, reconoció por su hija, sabiendo que no lo era sin consentimiento de la madre de la menor demandante, a la niña María de los Dolores Morales, la cual no es hija del demandado, quien la reconoció por benevolencia y cariño a dicha menor que nació viviendo el demandado con la madre de dicha menor. Ese reconoci-miento no fué aprobado judicialmente. — 5. Que la demandante tiene motivos sobrados para asegurar que otro y no el demandado es el padre de dicha menor que sólo por cariño a ella y a la madre fué reco-nocida por el demandado. — Por tanto, la demandante a la corte su-plica, que en mérito de lo expuesto, se sirva, en su día, dictar sen-tencia declarando que el demandado Simón Antonio Alcaide no es el *204padre de la menor demandante y, en su virtud decretar la nulidad del reconocimiento hecho por dicho demandado de la menor deman-dante en el Registro Civil de Arroyo, P. R., ordenando que se cancele dicho reconocimiento e imponiendo costas y desembolsos al deman-dado. — Guayama, junio 30 de 1915. — Atentamente, María Morales.— Manuel A. Martínez, abogado de la demandante.
“‘Jurat. — Yo, María Morales, bajo juramento declaro: que soy mayor de edad y vecina de Guayama.; que soy la madre de la deman-dante y que la demanda anteriormente firmada por mi abogado ha sido redactada por él de acuerdo con mis instrucciones; que dicha demanda me ha sido leída por mi abogado y los hechos en ella consig-nados son ciertos, constándome todos de propio conocimiento. Gua-yama, junio 30 de 1915. — María Morales, declarante.- — Jurada y sus-crita ante mí hoy día 30 de junio de 1915. — Por María Morales, sol-tera, mayor de edad y vecina de Guayama, a quien conozco personal-mente. — Guayama, fecha ut-supra. — E. S. Mestre, Secretario de la Corte de Distrito de Guayama, P. R. — Presentado y radicado en mi oficina hoy día 30 de junio de 1915. — Mestre, Secretario.’
“ ‘Y el día 2 de julio del año de 1915 Simón A. Alcaide, repre-sentado por sir abogado Rafael Cintrón Lastra, y de acuerdo con éste y con María Morales, Arturo G. López, Alberto E. Yázquez y Manuel A. Martínez Dávila, presentó y radicó en la Secretaría de la Corte de Distrito de Guayama, una contestación allanándose a la demanda de referencia, aceptando como ciertas todas las alegaciones de la misma, y consintiendo que la corte dictara sentencia de acuerdo con la súplica de la demanda, y cuya contestación se transcribe a continuación:
“ ‘En la Corte de Distrito del Distrito Judicial de Guayama, P. R. — María Morales, en representación de su menor hija María de los Dolores Morales, demandante, v. Simón Antonio Alcaide. — Sobre: Nulidad de un reconocimiento, etc.- — Contestación a la demanda.— Hon. Corte: — Comparece ahora el demandado, don Simón Antonio Alcaide, por conducto de su abogado Rafael Cintrón Lastra y respe-tuosamente alega: — Que con fecha 30 de junio del año actual ha sido notificado de da demanda arriba titulada. Que los hechos ale-gados en dicha demanda son ciertos, pues realmente la menor de-mandante María de los Dolores, no es hija del demandado, quien la reconoció por un acto de generosidad y benevolencia, debido al afecto que el demandado tuvo a la madre de dicha menor, con quien sostuvo relaciones amorosas desde dos o tres meses antes de nacer dicha menor hasta cuatro o cinco años después. Que el demandado nunca *205lia tenido hijos, ni aún en su matrimonio legítimo. Que el deman-dado, en tal virtud, acepta todos y cada uno de los hechos de la demanda. Por tanto, el demandado consiente en que la corte dicte sentencia en la presente acción, de acuerdo con la súplica de la de-manda, siempre que se le releve del pago de costas y desembolsos. Guayama, P. R., 2 de julio de 1915. — Respetuosamente, R. Cintrón Lastra, abogado del demandado. — Presentada en mi oficina hoy 3 de julio de 1915. — Mestre, Secretario. — Notificado con copia hoy día 3 de julio de 1915. — Guayama, P. R., 3 de julio de 1915. — M. A. Mar-tínez, abogado de la demandante.’
“Que al tiempo,de redactarse y firmarse dichos documentos así como al tiempo de presentarse y radicarse los mismos en la Secretaría de la Corte de Distrito de Guayama, los citados Simón A. Alcaide, María Morales, M. A. Martínez Dávila, Rafael Cintrón Lastra, Alberto E. Vázquez y Arturo G. López, sabían que María de los Dolores Alcaide y Morales había sido reconocida por Simón A. Alcaide, como hija natural suya, el día 3 de octubre del año 1900, y sabían, asi-mismo que las alegaciones contenidas en la demanda fueron hechas por María Morales no libre y espontáneamente, sino en razón a que debía percibir por hacerlas, la suma de ocho mil dollars sin cuya entrega de dinero no hubiera nunca suscrito y jurado dicha demanda la susodicha María Morales; que los mencionados acusados sabían, además, que era falso y contrario a la verdad, que la menor María de los Dolores fuera concebida por su madre María Morales siete meses antes de empezar ésta sus relaciones amorosas con Simón A. Alcaide, tal como se expresa en la demanda, sino que por el contrario dicha María de los Dolores fué concebida durante el período de tiempo en que María Morales sostenía relaciones amorosas con dicho Simón A. Alcaide; que del mismo modo era conocido por los acu-sados la falsedad que se afirma en dicha demanda de que María de los Dolores fué reconocida por Simón A. Alcaide como hija natural suya, sabiendo que no lo era, y que la reconoció sólo por benevolencia y cariño, siendo lo cierto que Simón A. Alcaide reconoció a dicha menor Maiúa de los Dolores como hija natural suya, bajo la con-vicción y en la creencia de que en realidad era su hija natural; que que también sabían los acusados mencionados, al tiempo de redac-tarse, firmarse y radicarse dichos documentos, que la alegación hecha en la contestación a la demanda afirmando que Simón A. Alcaide sostuvo relaciones amorosas desde dos o tres meses antes de nacer María de los Dolores hasta cuatro o cinco años después, era incierta y contraria a la verdad, por cuanto lo cierto es que las relaciones de *206Simón A. Alcaide y María Morales comenzaron tres o cuatro años antes del nacimiento de la referida María de los Dolores, y que dichos documentos conteniendo alegaciones falsas fueron hechos, suscritos y presentados a la Corte de Distrito de Guayama con el propósito de llevar a efecto dicha ilegal y maliciosa combinación y conspiración formada como antes se ha dicho, eon el fin e intención de obtener y asegurar a favor del referido Simón A. Alcaide la inmunidad para siempre de su responsabilidad para con María de los Dolores Alcaide y Morales, a quien había reconocido como hija natural suya, defrau-dando a ésta en los derechos que de tal reconocimiento se derivan; y con el' fin y propósito de obtener la suma de ocho mil dollars, la acusada María Morales y una suma de dinero cuya ascendencia exacta es desconocida por el Fiscal, los otros acusados Rafael Cintrón Lastra, Manuel A. Martínez Dávila, Alberto E. Vázquez y Arturo G. López. Por tanto, el Fiscal, bajo juramento acusa y dice: Que Simón A. Alcaide, María Morales, Alberto E. Vázquez, Manuel A. Martínez Dávila, Rafael Cintrón Lastra y Arturo G. López, en el Distrito Judicial de Guayama, P. R., allá por el día 30 de junio de 1915, ilegal, fraudulenta, maliciosa y criminalmente, conspiraron, se combi-naron, se asociaron y pusieron de acuerdo para obtener y asegurar a favor del referido Simón A. Alcaide inmunidad para siempre de su responsabilidad como padre de la menor María de los Dolores Alcaide, reconocida por él como su hija natural defraudando así a dicha María de los Dolores en sus derechos nacidos al amparo de dicho reconoci-miento, y para obtener la suma de ocho mil dólares la acusada María Morales y una cantidad de dinero desconocida por el Fiscal los acu-sados Manuel A. Martínez Dávila, Rafael Cintrón Lastra, Alberto E. Vázquez y Arturo G. López, todo lo cual es contrario a la Ley para tal caso hecha y prevista y contra la paz y dignidad de £E1 Pueblo de Puerto Rico.’ — Fiscal del Distrito.
“La acusación que antecede está basada en el testimonio de tes-tigos examinados por mí bajo juramento, creyendo solemnemente que existe justa causa para presentarla al tribunal. — (f) S. Vivaldi Pacheco, Fiscal del Distrito. — Suscrita y jurada ante mí, hoy día 29 de junio de 1916 en Guayama, P. R.— (f) E. S. Mestre, Secretario Corte de Distrito de Guayama, P. R. — Presentada en corte abierta y radi-cada y archivada en Secretaría hoy 29 de junio de 1916. — (f) E. S. Mestre, Secretario Corte Distrito.”
Este es, según admite el fiscal, también un cargo bajo el apartado 4 del artículo 62 del Código Penal y lo mismo que *207el primer cargo depende de la cuestión de privar de sus bienes a la bija natural reconocida, y por tanto dicho tercer cargo queda sujeto a la misma objeción.
Puesto que ningún cargo en la acusación está claramente comprendido dentro de ninguna de las subdivisiones del ar-tículo 62 del Código Penal, la sentencia debe ser revocada.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó conforme con la sentencia.